DETAILED ACTION 
The amendment, including the amendment to the title of the disclosure, submitted on August 5, 2022 has been entered.  Claims 1-20 are pending in the application.  Claims 1-3 and 13-18 are withdrawn.  Claims 4-12 and 19-20 are rejected for the reasons set forth below.  No claim is allowed.  
This application, filed on or after March 16, 2013, is being examined under the first-inventor-to-file provisions of the Leahy-Smith America Invents Act (AIA ), Pub. L. No. 112-29, 125 Stat. 284 (2011).  In the event that determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions 
Applicant’s election with traverse of Group II, drawn to a method of treating an endovas-cular dysfunction (which applicant has changed to “increasing blood flow” in the amended the claims) in the reply filed on August 5, 2022 is acknowledged.  The traversal is on the grounds that the amendment to the claims establishes a patentable invention over the prior art, so a special technical feature must necessarily be present (see applicant’s Remarks, submitted August 5, 2022, at pp. 8-9).  This is not found persuasive because the claims are rejected, for the reasons discussed below, over the prior art, so “there is lack of unity a posteriori.”  See MPEP1 1850(II) (determination of “unity of invention”).  The requirement is still deemed proper and is therefore made FINAL.  Claims 1-3 and 13-18 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Applicant timely traversed the restriction requirement.  
Claim Rejections – 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b):  
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 4-12 and 19-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention.  Claim 4 requires “epicatechin-(4-8)-epicatechin-(4-8)-epicatechin-gallate,” but this appears to be the same thing as—or at least is a species of—the “catechin trimer gallate” referred to later in the same claim.  Cf. Fig. 1 of Fitzpatrick (US 6,706,756 B1), discussed below.  Stated another way, it is unclear whether the “epicatechin-(4-8)-epicatechin-(4-8)-epicatechin-gallate” is different than the “catechin trimer gallate.”  Claims 5-12 and 19-20 are included in this objec-tion only inasmuch as they depend from claim 4.  
Claim Rejections – 35 USC § 102/103 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:  
A person shall be entitled to a patent unless –  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:  
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:  (1) determining the scope and contents of the prior art; (2) ascertaining the differences between the prior art and the claims at issue; (3) resolving the level of ordinary skill in the pertinent art; and (4) considering objective evidence present in the application indicating obviousness or nonobviousness.  See MPEP 2141 et seq.  
Claims 4-12 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fitzpatrick (US 6,706,756 B1).  
Fitzpatrick (cited in applicant’s IDS2) discloses “a method of inducing endothelium-dependent relaxation [EDR] in blood vessels” by administering epicatechin-(4-8)-epicatechin-(4-8)-epicatechin-gallate (col. 1, ll. 44-53; see also Fig. 1).  The reference also discloses that “fractions E, F, and G,” which contain catechin dimer gallate (“Dimer-G”) and catechin trimer gallate (“Trimer-G”), also have EDR activity (col. 4, ll. 33-35; see also Figs. 6-7 and the discussion thereof).  Using combinations of these compounds within the meaning of the instant claims for inducing EDR appears to be implicit inasmuch as the various fractions (see Figs. 6-7) are them-selves mixtures; and if using such combinations is not implicit, it nevertheless would have been prima facie obvious for the reasons discussed in MPEP 2144.06(I) (combining equivalents known for the same purpose).  Endothelium-dependent vascular relaxation in the manner taught by Fitzpatrick appears be within the meaning of “increasing blood flow” as recited in claim 4 (see, e.g., applicant’s own specification at p. 1, ll. 18-21).  The examiner concludes that at least claim 4 is anticipated by, or is at least prima facie obvious over, Fitzpatrick.  
The subject matter of claims 5 and 7 would have been viewed as a matter of routine experimentation within the general teachings of Fitzpatrick and therefore prima facie obvious.  Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameters are critical.  Where the general conditions of a claim are disclosed in the prior art, “it is not inventive to discover the optimum or workable ranges by routine experimentation.”  See MPEP 2144.05(II)(A) (optimization within prior art conditions or through routine experimentation).  Indeed, appli-cant’s own specification (p. 15, ll. 10-21) admits that “[o]ptimization of such factors is well within the level of skill in the art.”  The examiner agrees that it would have been a matter of routine optimization and therefore finds claims 5 and 7 to be prima facie obvious.  
Claims 8-12 appear to represent the inventor’s discovery whereby the treatment outlined in the foregoing paragraphs operates and disclosed in Fitzpatrick.  The discovery, however, of a previously unappreciated property of the prior art, or of a scientific explanation for the prior art’s functioning, does not render it patentably new to the discoverer.  The claiming of a new function or unknown property that is inherently present in the prior art, although not necessarily specifi-cally disclosed therein, does not make the instant claims patentable.  See MPEP 2112(I) (some-thing which is old does not become patentable upon the discovery of a new property).  Fitzpatrick discloses using the same compounds (various catechin gallates) for apparently the same purpose (inducing endothelium-dependent relaxation or increasing blood flow), so it is a reasonable conclusion that “upregulating a canonical pathway” (see claim 8), increasing nitric oxide (claims 9-10), and so forth (claim 12) would necessarily be inherent in the teachings of Fitzpatrick.  Applicant is reminded that mere recognition of such latent properties in the prior art does not render nonobvious an otherwise known invention.  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  The fact that applicant has appar-ently recognized other advantages that would flow naturally from following the suggestion of Fitzpatrick “cannot be the basis for patentability when the differences would otherwise be obvious.”  See MPEP 2145(II) (prima facie obviousness is not rebutted by merely recognizing additional advantages or latent properties present but not recognized in the prior art).  
Finally, the mention of “grape juice” in Fitzpatrick (col. 1, l. 21) appears to suggest the “energy drink” of instant claim 19.  
Conclusion 
Inquiries should be directed to the undersigned examiner, Theodore R. Howell, whose telephone number is 571-270-5993 and regular schedule is Monday to Thursday from about 8:00 am to 7:00 pm (Eastern Time).  The examiner’s supervisor, Wu-Cheng (“Winston”) Shen, can be reached by telephone at 571-272-3157.  Interviews are generally welcome, preferably in the afternoon, and are available by telephone or video conferencing.  To schedule an interview, please use the Automated Interview Request system at www.uspto.gov/interviewpractice or call the examiner.  Registered users may obtain information regarding the status of this application from Patent Center, which may be found at patentcenter.uspto.gov.  Information about filing in DOCX format may be found at www.uspto.gov/patents/docx.  For questions about Patent Center or the DOCX file format, call the Electronic Business Center at 866-217-9197.  A Customer Service Representative is available by telephone at 800-786-9199 or 571-272-1000.  
/Theodore R. Howell/ Primary Examiner, Art Unit 1628 


September 22, 2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 Manual of Patent Examining Procedure (MPEP), Latest Revision June 2020 [R-10.2019]  
        2 See the information disclosure statement (IDS) submitted on September 14, 2020.  This reference was also cited in the International Search Report (mailed on June 6, 2019) of PCT/US19/22303, of which the present application is a national-stage application under 35 U.S.C. 371.